                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

 UNITED STATES OF AMERICA                      )
                                               )        Case No. 4:19-cr-8
 v.                                            )
                                               )        Judge Travis R. McDonough
 FABIAN JONES                                  )
                                               )        Magistrate Judge Susan K. Lee
                                               )


                                            ORDER


         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count One and

Count Two of the Superseding Indictment; (2) accept Defendant’s guilty plea as to Count One

and Count Two; (3) adjudicate the Defendant guilty of Count One and Count Two; (4) order that

Defendant remain in custody until sentencing in this matter. (Doc. 27.) Neither party filed a

timely objection to the report and recommendation. After reviewing the record, the Court agrees

with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS

and ADOPTS the magistrate judge’s report and recommendation (Doc. 27) pursuant to 28

U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count One and Count Two of

         the Superseding Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One and Count Two is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One and Count Two; and
  4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

     scheduled to take place on December 13, 2019 at 9:00 a.m. [EASTERN] before the

     undersigned.

SO ORDERED.

                                       /s/Travis R. McDonough
                                       TRAVIS R. MCDONOUGH
                                       UNITED STATES DISTRICT JUDGE




                                         2
